Citation Nr: 1534781	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as due service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served on active duty from February 1993 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge in a June 2015 Board hearing.  A transcript of that hearing is contained in the virtual record.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

SSA

During his Board hearing, and in statements made prior to the Board hearing, the Veteran informed the VA that he was in receipt of Social Security Administration (SSA) disability benefits for his right knee and low back disabilities.  The record contains the August 2011 favorable disability decision, but does not include the treatment records used to decide his disability benefits claim.  As such, on remand, SSA records should be obtained.

Private records

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The claim on appeal was filed in 2009, so the amendment applies.

In May 2011, the Veteran provided a letter from a private physician, Dr. C, who noted that "the causal relationship between [a disc problem such as the Veteran's] and altered gait from knee condition which leads to weight bearing shifts is a commonly accepted on in the orthopedic and neurologic professions."  Dr. C. found that the Veteran's "currently service-connected right knee condition has led him to altering his gait in such a manner as to have increased stress on his L5-S1 disc."  It is not clear from the opinion if Dr. C. is indicating that the Veteran's right knee caused his lumbar spine disability or if his right knee disability aggravated his spine disability.  

In June 2015, the Veteran provided another statement from Dr. C., accompanied by RO waiver.  This statement was nearly identical to the May 2011 statement.  Again, it noted that the Veteran's altered gait from his right knee has put "increased stress in his L5-S1 disc."

During his Board hearing, the Veteran reported that he started seeing Dr. C. in 2010.  There are no private treatment records from the Veteran's years of treatment by Dr. C., and as such, on remand, the Veteran should be asked to provide releases for these private records.  

VA examination

The Board notes that on his 2009 formal claim, the Veteran reported his lumbar spine problems began in 2007.  During his 2012 VA examination, the Veteran reported that his symptoms began in 2001 or 2002, and that his back pain was gradual over the prior 10 years. 

A private treatment record from July 2009, post-surgery, noted that the Veteran's job involved lifting 100 lbs., bending, stooping to lift doors and windows.  He also reported he walked two to three miles per day.  Objectively, his ambulation had "decreased heel strike on the right."  

A private February 2010 treatment record noted the Veteran reported low back pain and right leg pain in 2008, "one morning he got out of bed and noticed pain in this location."  His heel, toe and tandem gait were "intact" at that time.  He was working as a "service technician," maintaining and installing doors and windows, which required "very heavy lifting."  

A March 2010 private treatment record noted that "having chronic knee pain can affect his gait, which then can lead to chronic back pain."  In April 2010, the Veteran was not using an assistive device, and his gait was "slightly antalgic."

A February 2010 VA knee examination noted that the Veteran did not use crutches, braces or a cane, and that he had no instability, weakness, tenderness, guarding of movement, etc.  He complained of pain in his right knee with "strenuous activity."  

In June 2012, the Veteran was afforded a VA nexus examination.  The examiner provided a negative nexus opinion.  The rationale provided was that "there is no indication that his knee problem is causing his back problem."  This rationale does not provide an explanation for the negative nexus opinion.  Additionally, the examiner did not note the varied statements regarding the onset of his spine disability, and whether it was gradual or acute ("one morning").  The examiner did not address the Veteran's employment, or the statements from private care providers that an altered gait can lead to chronic back pain.  As such, the examination is inadequate, and a new examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide  consent to release forms for his private treatment records from Dr. C. from 2009 to the present.  If the Veteran provides consent releases, then follow appropriate steps to obtain the private employment hearing test results.  Additionally, ongoing VA treatment records should be obtained.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

2.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

3.  Schedule the Veteran for a VA examination.  Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination.  


The examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current lumbar spine disability is due to his active military service?  Please note that the Veteran was involved in an inservice motor vehicle accident in December 1994, and an x-ray of his cervical spine was taken.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current lumbar spine disability is due to or caused by his service-connected right knee disability?  Please address the May 2011 and June 2015 nexus statements by Dr. C.

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current lumbar spine disability has been aggravated by his service-connected right knee disability?  If you determine that the Veteran's right knee disability aggravated his lumbar spine disability, and then indicate which treatment records demonstrate the Veteran's spine's baseline level of severity prior to aggravation.

Provide a complete rationale/explanation for each opinion provided.  

4.  After the development has been completed, adjudicate the claims remaining on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






